Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s cancellation of Claim 4 is acknowledged.
Applicant's arguments filed 7 July 2022, in regards to the rejection of Claim 1 under 35 U.S.C. 102(a)(1), have been fully considered but they are not persuasive.
Applicant argues that the prior art reference JP ‘044 does not teach all of the limitations of claim 1, as amended. Specifically, Applicant argues that JP ‘044 does not disclose a resin having a predetermined solubility parameter with respect to an organic solvent included in the developer. JP ‘044 discloses developing solvents such as cyclopentanone, cyclohexanone, isopropyl alcohol, and ethyl lactate as usable solvents for the developing solution (paragraphs 00407-00409 of the English translation). JP ‘044 states that the solvent in the developer solution can be defined by the solubility parameter value (paragraph 00414 of the English translation). JP ‘044 does not explicitly state the solubility parameter value(s) of the resin. However, the suitable resins disclosed by JP ‘044 include acrylate and methacrylate resins (paragraph 0040 of the English translation, see also general formula (aI) on page 13 of the original publication), which are chemically similar or identical to the resins used in the instant invention. Thus, it would be expected that the resins disclosed by JP ‘044 inherently possess an absolute value of a difference between the solubility parameter of the resin and the solubility parameter of the organic solvent included in the developer that is 3.5 MPa0.5 or less. For this reason, Applicant’s arguments in regards to instant claim 1 are not considered persuasive.
Applicant’s arguments, see page 8-9, filed 7 July 2022, with respect to the rejection of claim 21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 2018045189 A (hereby referred to as JP ‘189).
Applicant has amended Claim 21 to recite the limitation “a contact angle of a film surface with respect to pure water after a lapse of 3,000 ms from dropping of 8 μL of the pure water onto the film is 70° or more and less than 90°.” Applicant argues that the prior art reference Ishizeki teaches away from this, as Ishizeki discloses a coating film cured product formed from a photosensitive composition in which a contact angle to water is preferably at least 90° (Ishizeki, paragraph 0148). Applicant’s arguments are considered persuasive and thus the rejection of Claim 21 in view of Ishizeki is withdrawn. However, a new rejection is made in view of JP 2018045189 A (hereby referred to as JP ‘189), as explained below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-126044 A (Foreign Patent Document 3 of the Information Disclosure Statement dated 23 November 2020, hereby referred to as JP ‘044).
Regarding Claims 1 and 20, JP ‘044 discloses a photocurable composition comprising a color material and a resin (paragraph 0008 of the English translation). The composition may include a polymer compound having an acid value from 0 mgKOH/g to 160 mgKOH/g, which when combined with the other components on the composition would result in a solid content acid value between those values (paragraph 00338 of the English translation). JP ‘044 also discloses that the composition is applied to a substrate by a spin-coating method and is exposed to light to form a pattern (paragraph 00489 of the English translation). The pattern is then developed using an organic solvent (paragraph 00489 of the English translation). JP ‘044 does not explicitly state the solubility parameter value(s) of the resin. However, the suitable resins disclosed by JP ‘044 include acrylate and methacrylate resins (paragraph 0040 of the English translation, see also general formula (aI) on page 13 of the original publication), which are chemically similar or identical to the resins used in the instant invention. Thus, it would be expected that the resins disclosed by JP ‘044 inherently possess an absolute value of a difference between the solubility parameter of the resin and the solubility parameter of the organic solvent included in the developer that is 3.5 MPa0.5 or less.
Regarding Claims 2-3 and 5-7, JP ‘044 discloses that the developing solution can be a ketone type solvent or an alcohol type solvent, amongst several other types of solvents (paragraph 00405 of the English translation). JP ‘044 cites cyclopentanone, cyclohexanone, isopropyl alcohol, and ethyl lactate as usable solvents for the developing solution (paragraphs 00407-00409 of the English translation). Additionally, JP ‘044 discloses that the resin comprises a polymeric material and that the polymer structural unit is derived from a monomer having a ClogP value of 1.2 or more (paragraph 00300 of the English translation). In the case that the ClogP value is 1.2, the absolute value of a difference between the ClogP value of the resin and the organic solvent in the developer would be 2 or less. The resin in JP ‘044 is preferably an acrylate or methacrylate compound (paragraph 0032 of the English translation).
Regarding Claim 8, the color material disclosed by JP ‘044 includes inorganic and organic pigments (paragraph 00248 and 00251 of the English translation).
Regarding Claims 9-10, JP ‘044 discloses organic solvents can be used as a rinsing liquid (paragraph 00417 of the English translation). The vapor pressure of the rinsing liquid is preferably 0.05 kPa or more and 5 kPa or less, more preferably 0.12 kPa or more and 3 kPa or less (paragraph 00417 of the English translation). The organic solvent in the developer has a vapor pressure of 5 kPa or less, more preferably 2 kPa or less (paragraph 00404 of the English translation). JP ‘044 also discloses that water can be used as a rinsing liquid (paragraph 00417 of the English translation). In the preferable embodiments, the organic solvent of the developer could have a lower vapor pressure than the rinsing liquid, and thus would also have a lower boiling point.
Regarding Claims 17-19, JP ‘044 discloses that the method for producing a pattern is used to form a color filter, a solid-state image pickup element, and an image display device (paragraphs 00437-00447 of the English translation).
Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018045189 A (hereby referred to as JP ‘189).
Regarding Claims 21-22, JP ‘189 discloses a photosensitive coloring resin composition. The composition comprises a coloring material and a resin (paragraph 0016 of the English translation). The composition may also include a dispersant compound (paragraph 0029 of the English translation). The dispersant has an acid value of 1 mgKOH/g to 18 mgKOH/g (paragraph 0074 of the English translation). The composition is applied to a glass substrate, heated and dried to form a film, and irradiated with light (paragraph 00231 of the English translation). Contact angle measurements are performed with respect to water (paragraph 00231 of the English translation). It is preferred that the contact angle is 80 degrees or more, though a contact angle between 65 degrees and 80 degrees is also suitable for practical use (paragraph 00231 of the English translation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-126044 A (Foreign Patent Document 3 of the Information Disclosure Statement dated 23 November 2020, hereby referred to as JP ‘044) in view of US 20180101100 A1 (hereby referred to as Tsubaki).
Regarding Claims 11-16, JP ‘044 discloses a photosensitive composition according to instant Claim 9. JP ‘044 further discloses that the rinsing liquid is at least one kind of organic solvent selected from a hydrocarbon solvent, a ketone solvent, an ester solvent, an alcohol solvent, an amide solvent and an ether solvent (paragraph 00417 of the English translation). However. JP ‘044 does not disclose specific compounds. Tsubaki discloses a pattern forming method and a treatment liquid for rinsing and patterning a resist film. In Tsubaki, the rinsing liquid can be chosen to be propylene glycol monomethyl ether acetate, cyclohexanone, or ethyl-3-exthoxypropionate (paragraphs 0165-0166). These compounds are named as preferred embodiments of the rinsing liquid in the instant specification and as such are expected to have the properties outlined in instant claims 11-14. JP ‘044 and Tsubaki are analogous art because both references pertain to pattern forming methods and the treatment of the formed patterns. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the rinsing liquids taught by Tsubaki in the pattern forming method disclosed by JP ‘044 because ester and ketone solvents such as those taught by Tsubaki are effective at reducing residue after development (see Tsubaki, paragraph 0164).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                           

/PETER L VAJDA/Primary Examiner, Art Unit 1737         
10/01/2022